                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION


THE STATE OF OREGON; KATE BROWN,
Governor; ELLEN ROSENBLUM, Attorney
General; and THE CITY OF PORTLAND,                                  No. 6:18-cv-01959-MC

               Plaintiffs,                                          OPINION AND ORDER

       v.

DONALD J. TRUMP, President of the United
States, in his official capacity; WILLIAM P.
BARR, Attorney General of the United States,
in his official capacity; and THE UNITED
STATES OF AMERICA,

            Defendants.
__________________________________________

MCSHANE, Judge:

       The present dispute touches upon many of the same principles and tensions which have

animated our Republic’s legal and political discourse since its founding. The President of the

United States and his Attorney General seek to advance their policy priorities by pressuring states

and localities to comply with two immigration-related laws and by withholding federal funds from

jurisdictions which refuse to assist immigration authorities. The laws at issue, 8 U.S.C. §§ 1373

and 1644, prohibit states and localities from enacting rules which prevent their employees from

sharing a person’s immigration status with federal officials. The State of Oregon and the City of

Portland, both of which have been targeted, believe that Sections 1373 and 1644 are

unconstitutional intrusions upon their legislative independence. They also believe that the funding

conditions imposed by the Attorney General are contrary to the intent of Congress. The case comes



Page 1 – OPINION AND ORDER
before the Court on Defendants’ Motion to Dismiss and Plaintiffs’ Motion for Summary Judgment.

Because Sections 1373 and 1644 violate the Tenth Amendment, and Defendants otherwise lack

the authority to withhold the disputed funds, Plaintiffs’ motion is GRANTED in part.

                                         BACKGROUND

 I.    The Byrne JAG Program

       The present conflict centers on the Edward Byrne Memorial Justice Assistance Grant

Program (“Byrne JAG Program”). See Pub. L. No. 109-162, § 1111, 1119 Stat. 2960, 3094 (2006)

(codified as amended at 34 U.S.C. §§ 10151-10158). The Byrne JAG Program is a federal grant

program administered by the Office of Justice Programs, a subdivision of the United States

Department of Justice. See 34 U.S.C. §§ 10101-10102, 10141, 10151. The purpose of the Byrne

JAG Program is to support state and local criminal justice efforts by providing an additional source

of funding for personnel, equipment, training, and other needs. Id. § 10152(a)(1). States and

localities may use Byrne JAG funds to support criminal justice initiatives in several different areas,

including law enforcement, prosecution, crime prevention, corrections, drug treatment,

technology, mental health, and victim and witness services. See id. §§ 10152(a)(1), 10153(a).

       Under the Byrne JAG Program, grants are distributed directly to states and localities

according to a formula, the variables of which are derived from a jurisdiction’s population and

violent crime statistics. 34 U.S.C. § 10156. To receive and draw upon a Byrne JAG award, a

jurisdiction must apply to the Attorney General in the form and manner prescribed by statute, see

id. §§ 10153, 10155, and comply with all lawful conditions outlined in the grant solicitation and

award documents, see, e.g., Schmidt Decl. Exs. 1, 11, ECF No. 22; Defs.’ Req. for Judicial Notice

in Supp. Mot. Dismiss (“RJN”) Exs. E, F, ECF No. 15. A jurisdiction, once awarded its statutory

share of funds, may also make subawards to local governments and community organizations. 34



Page 2 – OPINION AND ORDER
U.S.C. § 10152(b). Although funds appropriated by Congress for the Byrne JAG Program must

be allocated according to the statutory formula, the Attorney General retains some discretion to

reserve and redistribute certain funds. See id. §§ 10156(f), 101057.

 II.   History of Participation

       The State of Oregon had, until 2017, received Byrne JAG funds every year since the

program’s creation in 2005. Schmidt Decl. ¶ 6; Nordeen Decl. ¶ 2, ECF No. 25; see also RJN Ex.

A. During that time, the State of Oregon used its more than $26 million in Byrne JAG funds to

support, among other things, programs for mental health treatment, technology improvement, and

drug treatment and enforcement. Schmidt Decl. ¶ 9. With respect to the contested FY 2017 award,

the State of Oregon plans to use its funds to support specialty courts designed to address root

causes of criminal activity and provide statewide assistance to local crime victims. Schmidt Decl.

¶¶ 12, 15, Ex. 4 at 2, 7-8, 16-17. With respect to the contested FY 2018 award, the State of Oregon

plans to use its funds to support specialty court programs which target non-violent felony offenders

in an integrated, systemic approach to reduce drug use and recidivism while increasing public

safety. Schmidt Decl. ¶ 22, Ex. 12 at 1-2, 8-14, 20-21.

       Similarly, the City of Portland had, until 2017, received Byrne JAG funds every year since

the program’s creation in 2005. Nordeen Decl. ¶ 2; see also RJN, Ex. B. During that time, the

City of Portland used its Byrne JAG funds to, among other things, purchase bulletproof vests and

special-threat plates, acquire tactical medical kits, install Global Positioning Systems, and add two

Victim Advocates to the Portland Police Bureau’s Sex Crimes Unit. Nordeen Decl. ¶ 3. In

addition, the City of Portland has historically distributed funds to subrecipients Multnomah County

and the City of Gresham, which have used those funds to, among other things, support a

Neighborhood Deputy District Attorney, purchase police equipment, and add a full-time Parole



Page 3 – OPINION AND ORDER
and Probation Officer. Nordeen Decl. ¶ 4. The City of Portland plans to support similar initiatives

with the contested FY 2017 and FY 2018 funds. Nordeen Decl. Exs. 2, 5.

 III.   FY 2017 and FY 2018 Funding Conditions

        Starting in 2017, the Attorney General imposed three new immigration-related conditions

on the receipt of Byrne JAG funds. See generally Schmidt Decl. Exs. 1-3; Nordeen Decl. Ex. 1;

RJN Ex. D. The conditions are included in the FY 2017 state and local solicitations promulgated

by the Department of Justice and, more importantly, the award agreements adopted by grantees.

See, e.g., Schmidt Decl. Ex. 1; Nordeen Decl. Ex. 1; RJN Ex. D. As relevant here, a jurisdiction

must formally agree to each condition prior to drawing upon an award of FY 2017 Byrne JAG

funds. See, e.g., RJN Ex. D ¶ 1. The FY 2017 conditions can be summarized as follows:

        • Notice Condition: A grantee must provide 48 hours’ “advance notice”—or as much
          advance notice as is “practicable”—of the “scheduled release date and time” of any alien
          in the jurisdiction’s custody if the jurisdiction receives a “formal written request” from
          the United States Department of Homeland Security (“DHS”). RJN Ex. D ¶ 55; see also
          Schmidt Decl. ¶¶ 13-15, Exs. 1-3; Nordeen Decl. Exs. 1, 4.

        • Access Condition: A grantee must allow DHS personnel to “access” any detention
          facility which it maintains and “meet with individuals who are (or are believed . . . to
          be) aliens” and “inquire as to their right to be or remain in the United States.” RJN Ex.
          D ¶ 55; see also Schmidt Decl. ¶¶ 13-15, Exs. 1-3; Nordeen Decl. Exs. 1, 4.

        • Compliance Condition: A grantee must certify that it complies with 8 U.S.C. § 1373.
          RJN Ex. D ¶ 54; see also Schmidt Decl. ¶¶ 13-15, Exs. 1-3; Nordeen Decl. Exs. 1, 4.
          Section 1373 provides that no “State[] or local government entity or official may . . .
          prohibit, or in any way restrict, any government entity or official from sending to, or
          receiving from, the Immigration and Naturalization Service information regarding the
          citizenship or immigration status . . . of any individual.” 8 U.S.C. § 1373(a).

        In 2018, the Attorney General again imposed immigration-related conditions on the receipt

of Byrne JAG funds. See generally Schmidt Decl. Ex. 11; Nordeen Decl. Ex. 4; RJN Exs. E, F.

Two of those conditions are substantively indistinguishable from the Notice and Access

Conditions described above. RJN Ex. E ¶¶ 45-46; see also Schmidt Decl. ¶ 22, Ex. 11 at 1, 35-37,


Page 4 – OPINION AND ORDER
42-43; Nordeen Decl. Ex. 4 at 36-37, 42-43. A third condition merely expands the Compliance

Condition to include 8 U.S.C. § 1644—a statute which is functionally equivalent to Section 1373—

and to require that jurisdictions describe any “laws, policies, or practices related to whether, when,

or how employees may communicate with DHS or [Immigration and Customs Enforcement].”

Schmidt Decl. Ex. 11 at 27-28, 52; see also Nordeen Decl. Ex. 4 at 52; RJN Ex. E ¶ 47. But a

fourth and final FY 2018 condition imposes a new restriction on grantees’ conduct:

         • Disclosure Condition: A grantee must not publicly disclose “federal law enforcement
           information in a direct or indirect attempt to conceal, harbor, or shield from detection
           any fugitive from justice” or any “alien who has come to, entered, or remains in the
           United States” in violation of federal law. RJN Ex. E ¶ 44.1

         As with FY 2017 Byrne JAG awards, grantees must formally agree to each of the

immigration-related conditions prior to drawing upon their FY 2018 funds. See, e.g., RJN Exs. E,

F. Thus, even if a jurisdiction receives a notice of award from the Department of Justice, it may

not draw upon those funds until it agrees to the conditions listed in the award document. See RJN

Ex. E ¶ 1 (“Failure to comply with any one or more of these award requirements . . . may result in

the Office of Justice Programs . . . withhold[ing] award funds, disallow[ing] costs, or suspend[ing]

or terminat[ing] the award.”); see also Schmidt Decl. Ex. 11 at 1; Nordeen Decl. Ex. 4 at 1.

    IV. FY 2017 and FY 2018 Awards

         Plaintiffs applied in August 2017 for a FY 2017 Byrne JAG award and in August 2018 for

a FY 2018 Byrne JAG award. See Schmidt Decl. ¶¶ 15, 22, Exs. 4, 11; Nordeen Decl. ¶¶ 6, 12,



1
  When Defendants issued the FY 2018 solicitations, they originally indicated that grantees might, as a condition of
Defendants disbursing awarded funds, be required to first certify compliance with 8 U.S.C. § 1324(a). See Schmidt
Decl. Ex. 11 at 37 (“Although the specific terms of . . . [any] conditions [included in FY 2018 awards made pursuant
to this solicitation] are what will govern the awards, included among such conditions will be some that, generally
speaking, will require the recipient (and any subrecipient) that accepts the award to do some or all of the following.”);
Nordeen Decl. Ex. 4 at 36 (same). The certification could occur at some point between submission of an application
and acceptance of any awarded funds. See Schmidt Decl. Ex. 11 at 1, 35-36; Nordeen Decl. Ex. 4 at 1, 35. The
language regarding compliance with Section 1324, however, was dropped in FY 2018 award documents and replaced
with the current wording of the Disclosure Condition. See, e.g., RJN Ex. E ¶ 44. That is the operative condition.

Page 5 – OPINION AND ORDER
Exs. 2, 5. Based on the statutory formula, the State of Oregon expected to receive $2,034,945 for

FY 2017 and $2,092,704 for FY 2018, Schmidt Decl. Ex. 13 at 1, Ex. 14 at 1, while the City of

Portland expected to receive $385,515 for FY 2017 and $391,694 for FY 2018, see Nordeen Decl.

¶ 11, Ex. 2. Defendants anticipated issuing Byrne JAG award notifications by September 30, 2017

for FY 2017 grantees and September 30, 2018 for FY 2018 grantees. See Schmidt Decl. Ex. 1 at

31, Ex. 11 at 35; Nordeen Decl. Ex. 1 at 29, Ex. 4 at 35

        As represented at oral argument, however, the State of Oregon did not receive notice of its

FY 2017 or FY 2018 Byrne JAG awards until July 2019. That delay was the result of concerns

within the Department of Justice that at least one Oregon law, Or. Rev. Stat. § 181A.820, prevents

the State of Oregon from satisfying the Notice, Access, and Compliance Conditions. See Schmidt

Decl. ¶¶ 17-18, Exs. 6-9. Section 181A.820 provides in relevant part that “[n]o law enforcement

agency of the State of Oregon or any political subdivision of the state” may use “agency moneys,

equipment, or personnel” to “detect[] or apprehend[]” persons whose only transgression is the

violation of “federal immigration laws.”2 Although the State of Oregon recently received its FY

2017 and FY 2018 awards, the Department of Justice’s view of Section 181A.820 is seemingly

unchanged. The State of Oregon, as such, cannot accept or draw upon the funds without risking

penalties. See, e.g., Schmidt Decl. Ex. 3 (stating that the Department of Justice will, among other

actions, “claw back” funds from jurisdictions which violate the challenged conditions).

        The City of Portland is in a similar position. Although the City of Portland received its FY

2017 Byrne JAG award on October 10, 2018, Defendants only issued the award pursuant to a




2
 Defendants also raised concerns about Or. Rev. Stat. § 180.805. See Schmidt Decl. ¶¶ 17-18, Exs. 6-9. Section
180.805, which is similar to Section 181A.820, prohibits any “public body” from disclosing a person’s address,
workplace, telephone number, or other information “for the purpose of enforcement of federal immigration laws.” Or.
Rev. Stat. § 180.805(1). Unlike Section 181A.820, however, Section 180.805 expressly provides that its terms only
apply insofar as they are consistent with the requirements of federal law. Id.

Page 6 – OPINION AND ORDER
preliminary injunction in City of Evanston v. Sessions, No. 18-cv-4853 (N.D. Ill. Aug. 9, 2018).

Defendants have yet to issue the City of Portland its FY 2018 Byrne JAG award. Nordeen Decl.

¶ 14. Despite multiple inquiries from the City of Portland, the Department of Justice has offered

no explanation for the ten-month delay. Nordeen Decl. Exs. 6-7. As a political subdivision of the

State of Oregon, however, the City of Portland is subject to Section 181A.820. Its Police Bureau

is also bound by an internal rule, Directive 810.10, which mirrors Section 181A.820 and prohibits

personnel from “enforcing or assisting in the enforcement of federal immigration laws.” RJN Ex.

G at 2; see also Nordeen Decl. ¶ 17. Thus, even if Defendants were to issue a FY 2018 award to

the City of Portland, it would be unable to accept or draw upon those funds without risking

penalties for perceived violations of the Notice, Access, and Compliance Conditions.

 V.    Conflicting Policy Priorities

       Defendants maintain that the contested conditions and statutes—and, by implication, the

pressure on Plaintiffs to repeal their allegedly incompatible laws and policies—are essential to a

properly functioning system of federal immigration laws. See Defs.’ Mot. Dismiss 1, ECF No. 14.

They point in particular to the extensive intergovernmental coordination and cooperation

contemplated by the Immigration and Nationality Act (“INA”), 8 U.S.C. §§ 1101-1537. See Defs.’

Mot. Dismiss 6-9. As relevant here, that cooperation and coordination includes, among other

things, the decision to allow state and local governments to prosecute and punish illegal aliens who

commit crimes before allowing the federal government to take immigration measures against those

same persons. See 8 U.S.C. § 1231; see also id. § 1226(c)(1) (mandating that immigration

detention for removal proceedings begin only “when the alien is released” from state or local

criminal detention). Defendants believe that this and other features of the INA are only practicable

if state and local governments provide information and access to immigration authorities.



Page 7 – OPINION AND ORDER
       Plaintiffs, however, believe that the health, welfare, and public safety of their residents is

best served by refraining from the enforcement and administration of federal immigration laws.

See Shah Decl. Exs. 1-4; Nordeen Decl. ¶¶ 16-17, Ex. 8. That determination, they explain, is

reflected in the laws and policies targeted by Defendants. See Shah Decl. Exs. 1-4; Nordeen Decl.

¶¶ 16-17, Ex. 8. According to Plaintiffs, those laws and policies are instrumental to ensuring that

all members of their communities feel safe cooperating with and obtaining the assistance of law

enforcement agencies. See Shah Decl. ¶¶ Exs. 1-4; Nordeen Decl. ¶¶ 16-17, Ex. 8. In particular,

Plaintiffs believe that, when state and local officials are associated with federal immigration

enforcement, vulnerable victims and witnesses are less likely to come forward and report crimes,

creating a danger to all members of their communities. See Shah Decl. Exs. 1-4; Nordeen Decl.

¶¶ 16-17, Ex. 8. Plaintiffs have, as such, declined to change their laws and policies in the face of

funding pressures from the President and his Attorney General.

 VI. Procedural History of the Lawsuit

       The State of Oregon initiated the present action on November 9, 2018. Shortly thereafter,

the City of Portland joined in the suit and, together, the State of Oregon and the City of Portland

submitted an amended complaint on November 21, 2018. In their First Amended Complaint

(“FAC”), ECF No. 3, Plaintiffs challenge Defendants’ authority to impose the Notice, Access, and

Disclosure Conditions. They also bring a facial constitutional challenge to Sections 1373 and

1644, the statutes on which the Compliance Condition is based. To remedy their injuries, Plaintiffs

seek declaratory, injunctive, and mandamus relief. On March 5, 2019, Defendants filed a Motion

to Dismiss. In response, on April 8, Plaintiffs filed a Motion for Summary Judgment, ECF No.

21. After briefing and oral argument, both motions are now before the Court.




Page 8 – OPINION AND ORDER
                                           STANDARDS

 I.    Motion to Dismiss Under Rule 12(b)(1)

       A motion to dismiss under Fed. R. Civ. P. 12(b)(1) tests the subject matter jurisdiction of

a federal court. Under the U.S. Constitution, this Court is without jurisdiction to resolve any claim

which is not ripe for review, Thomas v. Union Carbide Agric. Prods. Co., 473 U.S. 568, 579

(1985), or which a plaintiff lacks standing to assert, Lujan v. Defenders of Wildlife, 504 U.S. 555,

560 (1992). At a constitutional minimum, standing requires a plaintiff to show that she has

“suffered some actual or threatened injury as a result of the putatively illegal conduct of the

defendant, and that the injury can be traced to the challenged action and is likely to be redressed

by a favorable decision.” Valley Forge Christian Coll. v. Ams. United for Separation of Church

& State, Inc., 454 U.S. 464, 472 (1982) (internal quotation marks and citations omitted). Similarly,

a claim is ripe within the meaning of Article III if it presents “concrete legal issues” in the context

of “actual cases, not abstractions.” United Pub. Workers v. Mitchell, 330 U.S. 75, 89 (1947)

(internal quotation marks and citations omitted). The party invoking federal jurisdiction bears the

burden of establishing both requirements. Lujan, 504 U.S. at 561.

 II.   Motion to Dismiss Under Rule 12(b)(6)

       To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain

factual allegations sufficient to “state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face when the factual

allegations allow a court to infer the defendant’s liability based on the alleged conduct. Ashcroft

v. Iqbal, 556 U.S. 662, 663 (2009). The factual allegations must present more than “the mere

possibility of misconduct.” Id. at 678. When considering a motion to dismiss, a court must accept

all allegations of material fact as true and construe those facts in the light most favorable to the



Page 9 – OPINION AND ORDER
non-moving party, Burget v. Lokelani Bernice Pauahi Bishop Trust, 200 F.3d 661, 663 (9th Cir.

2000), but it is “not bound to accept as true a legal conclusion couched as a factual allegation,”

Twombly, 550 U.S. at 555. If a complaint is dismissed, the court must grant the plaintiff leave to

amend unless it “determines that the pleading could not possibly be cured by the allegation of other

facts.” Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995).

 III.   Motion for Summary Judgment Under Rule 56(a)

        A district court must award summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact is “material” if it could affect the outcome of the case and an issue is

“genuine” if a reasonable jury could find in favor of the non-moving party. Rivera v. Phillip

Morris, Inc., 395 F.3d 1142, 1146 (9th Cir. 2005) (citation omitted). When ruling on a motion for

summary judgment, the court must view the evidence in the light most favorable to the non-moving

party and draw all reasonable inferences in her favor. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986). If the movant carries her burden, then the non-moving party must present

“specific facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus. v. Zenith

Radio Corp., 475 U.S. 574, 586-87 (internal quotation marks omitted) (citing Fed. R. Civ. P.

56(e)). The “mere existence of a scintilla of evidence in support of the plaintiff's position [is]

insufficient” to avoid summary judgment. Liberty Lobby, Inc., 477 U.S. at 255.

                                           DISCUSSION

        Plaintiffs challenge the Notice, Access, Compliance, and Disclosure Conditions on three

main grounds. First, Plaintiffs argue that Defendants are without constitutional or statutory

authority to impose the Notice, Access, and Disclosure Conditions upon recipients of Byrne JAG

funds and that the promulgation of those conditions therefore infringes on the power vested in



Page 10 – OPINION AND ORDER
Congress under the Spending Clause of the U.S. Constitution. Second, Plaintiffs contend that,

insofar as the Compliance Condition is premised on a valid congressional delegation of condition-

making authority, that authority cannot include the conditioning of funds on compliance with

statutes which violate the Tenth Amendment. Finally, Plaintiffs argue that, even if they possess

the statutory authority to impose all four of the challenged conditions, Defendants run afoul of

limitations inherent in the Spending Clause. Defendants contest each of Plaintiffs’ legal arguments

and move to dismiss the FAC on standing and ripeness grounds. Because the standing and ripeness

requirements of Article III are jurisdictional, the Court addresses them first.

    I.   Justiciability: Standing and Ripeness

         Defendants argue that the Court is without jurisdiction to resolve the present dispute. See

Fed. R. Civ. P. 12(b)(1). They contend both that Plaintiffs lack standing to bring their claims and

that their claims are not ripe for judicial review. With respect to each theory, Defendants argue

that Plaintiffs have yet to suffer a concrete injury as a result of Defendants’ challenged conduct

and that any otherwise cognizable injuries are contingent upon future events. Defendants also take

issue with Plaintiffs’ prayer for an injunction against all future immigration-related conditions on

Byrne JAG funds—including those not presently before the Court—and argue that Plaintiffs

cannot demonstrate an actual or imminent injury from conditions which do not yet exist. In

response, Plaintiffs argue that they are suffering from an ongoing financial and budgetary injury

as a result of Defendants’ refusal to disburse Byrne JAG funds without the challenged conditions.

Alternatively, they argue that, by imposing the conditions and moving to enforce Sections 1373

and 1644, Defendants are presently attempting to interfere with both the exercise of Plaintiffs’

sovereign police powers and their rights under federal law.3


3
 In their FAC, Plaintiffs further suggest that they have standing under the parens patriae doctrine and based on
Defendants’ public threats of prosecution against state and local officials who refuse to actively assist federal

Page 11 – OPINION AND ORDER
         Under Article III of the U.S. Constitution, the “judicial Power” of federal courts is limited

to “Cases” and “Controversies.” U.S. Const. art. III, §§ 1-2. One component of this constitutional

limitation is that a federal court may not “decide the merits of [a] dispute” unless the plaintiff

demonstrates that she has “standing” as to each of her claims and requested forms of relief. Warth

v. Seldin, 422 U.S. 490, 498 (1975); see also City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983).

To have Article III standing, a plaintiff must show that (1) she has suffered an “injury-in-fact,” (2)

her injury is “fairly traceable” to the actions of the defendant, and (3) her injury is likely to be

“redressed by a favorable decision.” Lujan, 504 U.S. at 560-61 (internal quotation marks and

citations omitted). An injury-in-fact is one which stems from a “legally protected interest” and is

both “(a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical.”

Id. at 560. A threat of “future injury” may satisfy the injury-in-fact requirement if the “threatened

injury is certainly impending” or there is a “substantial risk that the harm will occur.” Susan B.

Anthony List v. Driehaus, 573 U.S. 149, 158 (2014). As the Ninth Circuit recently reiterated, a

plaintiff “need only show a slight injury for standing.” City of Los Angeles v. Barr, No. 18-55599,

2019 WL 3049129, at *5 (9th Cir. July 12, 2019) (citation omitted).

         The “Case” or “Controversy” limitation of Article III also mandates that a plaintiff’s claim

be “ripe” for judicial review. Thomas v. Union Carbide Agric. Prods. Co., 473 U.S. 568, 579

(1985). The ripeness inquiry aims to ensure that any “harm asserted has matured sufficiently to

warrant judicial intervention.” Warth, 422 U.S. at 499 n.10 (citations omitted). A claim is ripe

within the meaning of Article III if it presents “concrete legal issues” in the context of “actual

cases, not abstractions.” United Pub. Workers, 330 U.S. at 89 (internal quotation marks and



immigrations authorities in their efforts to enforce federal immigration laws. FAC ¶¶ 21, 25. Since Plaintiffs satisfy
the standing requirement based on the theories outlined above, and because Plaintiffs do not discuss their alternative
theories in the briefs, the Court declines to reach the other potential bases for Article III standing.

Page 12 – OPINION AND ORDER
citations omitted). In evaluating ripeness, the core Article III inquiry is whether a claim “involves

uncertain or contingent future events that may not occur as anticipated, or indeed may not occur

at all.” Texas v. United States, 523 U.S. 296, 300 (1998) (internal quotation marks and citation

omitted). To that end, the “constitutional component of the ripeness inquiry is often treated under

the rubric of standing and, in many cases, ripeness coincides squarely with standing’s injury in

fact prong.” Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1138 (9th Cir. 2009);

see also Skull Valley Band of Goshute Indians v. Nielson, 376 F.3d 1223, 1234 (10th Cir. 2004)

(“Standing and ripeness are closely related in that each focuses on whether the harm asserted has

matured sufficiently to warrant judicial intervention.”).

       Here, the Court agrees with Plaintiffs, as well as every other court to have examined similar

standing and ripeness challenges, that Plaintiffs have standing to pursue their claims and that those

claims are ripe for judicial review. See City & Cty. of San Francisco v. Sessions, 349 F. Supp. 3d

924, 966 (N.D. Cal. 2018) (finding that the plaintiffs had “demonstrated Article III standing to

challenge the conditions” and that their claims were “ripe for review”); State ex rel. Becerra v.

Sessions, 284 F. Supp. 3d 1015, 1026-31 (N.D. Cal. 2018) (finding the same but addressing only

the Compliance Condition); City & Cty. of San Francisco v. Sessions, No. 17-cv-04642-WHO,

2018 WL 6267848, at *1 (N.D. Cal. Mar. 5, 2018) (same); City of Philadelphia v. Sessions, 309

F. Supp. 3d 271, 279-80 (E.D. Pa. 2018) (addressing ripeness but not expressly reaching the issue

of standing); City of Chicago v. Sessions, 321 F. Supp. 3d 855, 865-66 (N.D. Ill. 2018) (same); cf.

also City & Cty. of San Francisco v. Trump, 897 F.3d 1225, 1235-38 (9th Cir. 2018) (rejecting the

defendants’ ripeness and standing arguments in pre-enforcement challenge to an executive order

which conditioned federal funds on compliance with Section 1373); Cty. of Santa Clara v. Trump,




Page 13 – OPINION AND ORDER
275 F. Supp. 3d 1196, 1208-11 (N.D. Cal. 2017) (same); City of Seattle v. Trump, No. 17-497-

RAJ, 2017 WL 4700144, at *5-7 (W.D. Wash. Oct. 19, 2017) (same).

         With respect to standing, Plaintiffs identify at least two injuries-in-fact. The first injury is

financial in nature. Defendants continue to withhold the award and/or release of Plaintiffs’ FY

2017 and FY 2018 Byrne JAG funds based on the challenged conditions. Plaintiffs have operated

without these funds for nearly two years. They are actively faced with the choice of either self-

funding their proposed initiatives, forgoing those initiatives, or “chang[ing] their policies.” City

& Cty. of San Francisco, 897 F.3d at 1236. This interruption in the flow of promised federal funds

is a cognizable injury-in-fact. Organized Vill. of Kake v. United States Dep’t of Agric., 795 F.3d

956, 965 (9th Cir. 2015) (en banc) (“[A] loss of funds promised under federal law . . . satisfies

Article III’s standing requirement.”); cf. also E. Bay Sanctuary Covenant v. Trump, 909 F.3d 1219,

1243 (9th Cir. 2018) (holding that “even a small reduction” in government funds to a private

organization is a cognizable injury). Although Defendants contend that Plaintiffs’ injuries “rest[]

upon contingent future events” because Defendants have yet to withhold or claw back any specific

funds, the Ninth Circuit has made clear that standing is available even for states and localities with

policies which “arguably would qualify for grant withdrawal” under contested federal directives.

City & Cty. of San Francisco, 897 F.3d at 1236. And rightly so: Plaintiffs’ funding shortfalls and

budgetary uncertainty are neither speculative nor hypothetical; they are real and ongoing harms.

         Plaintiffs’ second injury stems from infringements upon their sovereign interests.4 A state

or locality has standing to challenge interference with its operational and governance decisions.

See, e.g., New York v. United States, 505 U.S. 144, 187-88 (1992) (exercising jurisdiction based


4
  The City of Portland’s sovereign interests derive from the State of Oregon’s decision to vest the city with a portion
of its own sovereign police powers. See, e.g., Jacobson, 197 U.S. at 25 (“[T]he state may invest local bodies called
into existence for the purposes of local administration with the authority in some appropriate way to safeguard the
public health and the public safety.”). Defendants do not differentiate between the City and State in their briefs.

Page 14 – OPINION AND ORDER
on sovereign injury from federal commandeering); Alfred L. Snapp & Son, Inc. v. Puerto Rico,

458 U.S. 592, 601 (1982) (noting that states have standing to challenge federal laws which hinder

their “sovereign power” to “create and enforce a legal code”); see also Bowen v. Pub. Agencies

Opposed to Soc. Sec. Entrapment, 477 U.S. 41, 50 n.17 (1986) (finding “no question” that a state’s

sovereignty is “diminished” and standing therefore exists when federal law alters the state’s ability

to “structure its relationship with its employees”). The challenged statutes and conditions not only

appear to conflict with Plaintiffs’ laws and policies but aim to force or pressure Plaintiffs to change

the same. Plaintiffs, to that end, challenge Defendants’ conduct based not on the derivative

interests of their citizens or an abstract interest in the rule of law; rather, they bring the present

action to vindicate their own sovereign powers and rights as accorded by Congress and the Tenth

Amendment. Because the challenged statutes and conditions are presently undermining Plaintiffs’

“exercise of . . . sovereign power to create and enforce a legal code,” as well as interfering with at

least one aspect of relations with their employees, Plaintiffs have standing.

       The same facts support the ripeness of Plaintiffs’ claims. As noted above, the instant

dispute “presents concrete legal issues”—not “abstractions”—framed within the context of an

“actual case[].” Colwell v. Dep’t of Health & Human Servs., 558 F.3d 1112, 1123 (9th Cir. 2009)

(internal quotation marks and citations omitted). Plaintiffs challenge a final agency determination

that FY 2017 and FY 2018 Byrne JAG funds are subject to the challenged conditions. See City of

Chicago, 321 F. Supp. 3d at 865 (“Chicago . . . does not challenge the Attorney general’s not-yet-

finalized decision whether to award the funds, but rather the decision to attach the [c]onditions to

the grant in the first instance.”); City of Philadelphia, 309 F. Supp. 3d at 280 (same). Those

conditions, as well as Sections 1373 and 1644, are presently causing budgetary shortfalls and

actively impinging upon Plaintiffs’ sovereign prerogatives and federal rights. Plaintiffs must



Page 15 – OPINION AND ORDER
“choose between accepting the award with the [c]onditions or forgoing the award in favor of

maintaining [their] policy preferences.” City of Chicago, 321 F. Supp. 3d at 855. The requested

relief is directed at these ongoing harms and does not require the Court to speculate as to “uncertain

or contingent future events that may not occur as anticipated.” The Ninth Circuit easily found as

much in a case challenging a presidential directive merely threatening to withhold future Byrne

JAG awards. See City & Cty. of San Francisco, 897 F.3d at 1236-39.5

         Nevertheless, the Court agrees with Defendants that Plaintiffs lack standing to seek an

injunction against all future “conditions relating to federal immigration laws and policy.” FAC at

32. Plaintiffs cannot show any injuries from conditions which do not yet exist. As the Supreme

Court has made clear, speculation or “subjective apprehension” about future harm is insufficient

to support standing. Friends of the Earth v. Laidlaw Envtl. Serv., Inc., 528 U.S. 167, 184 (2000)

(internal quotation marks and citation omitted). Instead, “[o]nce a plaintiff has been wronged, he

is entitled to [seek] injunctive relief only if he can show that he faces a real or immediate threat

that he will again be wronged in a similar way.” Mayfield v. United States, 599 F.3d 964, 970 (9th

Cir. 2010) (internal quotation marks and citation omitted); see also Susan B. Anthony List, 573

U.S. at 158 (“An allegation of future injury may suffice if . . . there is a substantial risk that the

harm will occur.” (internal quotation marks and citation omitted)). Plaintiffs are entitled to seek

prospective relief from the existing conditions because their injuries are ongoing and there is a

substantial risk that Defendants will continue to renew the same or similar conditions. It is pure



5
 Although Defendants issued an award notification to the City of Portland pursuant to a preliminary injunction in City
of Evanston v. Sessions, No. 18-cv-4853, slip op. at 11 (N.D. Ill. Aug. 9, 2018), stay lifted by United States Conference
of Mayors v. Sessions, No. 18-2734, slip op. at 2 (7th Cir. Aug. 29, 2018), they continue to fight the issuance of a
permanent injunction in City of Evanston and have indicated to the City of Portland that they may enforce the
challenged conditions if the preliminary injunction in City of Evanston is dissolved or reversed on appeal. The City
of Portland’s challenge to the FY 2017 conditions is therefore not moot. See Vitek v. Jones, 445 U.S. 480, 486-87
(1980) (holding that a defendant’s voluntary cessation of challenged conduct does not render a claim moot if cessation
results from the issuance of an injunction).

Page 16 – OPINION AND ORDER
speculation, however, that Defendants will impose different conditions in the future and that

Plaintiffs’ laws or policies would conflict with them. Until such conditions are imposed, or at least

threatened, Plaintiffs lack standing to seek declaratory or injunctive relief from the same.

    II.   Conditioning of Byrne JAG Funds

          Moving to the merits, Plaintiffs challenge each of the FY 2017 and FY 2018 conditions

imposed on the receipt of Byrne JAG funds. They argue that Defendants are without statutory or

constitutional authority to impose the Notice, Access, and Disclosure Conditions and that Sections

1373 and 1644—the statutes on which the Compliance Condition is based—violate the Tenth

Amendment and therefore cannot form the basis for any funding condition. In assessing Plaintiffs’

claims, the Court first addresses the level of deference, if any, owed to Defendants’ statutory

interpretations under Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984).

The Court next examines Defendants’ claimed statutory authority to impose the Notice, Access,

and Disclosure Conditions. Since Defendants rely upon different statutory provisions to justify

their promulgation of the Disclosure Condition and the Notice and Access Conditions, the Court

addresses the Disclosure Condition separately. Finally, the Court assesses whether Sections 1373

and 1644 violate the Tenth Amendment and render the Compliance Condition invalid.6

      A. Deference to Defendants’ Statutory Interpretations

          Prior to examining the parties’ dueling statutory interpretations, the Court first considers

whether Defendants’ interpretations are entitled to any level of deference. Typically, a reviewing

court must give effect to an agency’s reasonable interpretation of any statute which it is tasked

with administering. Chevron, 467 U.S. at 842-45. That general rule, however, is subject to an

important limitation: an agency’s interpretation is entitled to no deference if Congress has clearly


6
 Because the Court finds that Defendants lack the delegated authority to impose the Notice, Access, Compliance,
and Disclosure Conditions, it need not reach Plaintiffs’ alternative Spending Clause argument.

Page 17 – OPINION AND ORDER
spoken to the question at issue. Id. at 842. Instead, when a statute is unambiguous as to a specific

matter, such that “the intent of Congress is clear,” a court must “give effect to the unambiguously

expressed intent of Congress.” Id. at 842-43. When reviewing an agency’s interpretation, a court

must therefore first employ the “traditional tools of statutory construction” to determine whether

“Congress had an intention on the precise question at issue.” Id. at 843 n.9. If it did, then “that is

the end of the matter” and no deference is owed to the agency. Id. at 843.

       Interestingly, Defendants make no attempt to persuade the Court that their interpretations

are entitled to deference under Chevron. Whether an agency may forfeit Chevron deference is the

subject of some debate. See generally Note, Waiving Chevron Deference, 132 Harv. L. Rev. 1520

(2019). The weight of authority suggests that an agency may forfeit or waive its right to any

deference available under Chevron. See, e.g., Neustar, Inc. v. FCC, 857 F.3d 886, 893-94 (D.C.

Cir. 2017); Commodity Futures Trading Comm’n v. Erskine, 512 F.3d 309, 314 (6th Cir. 2008);

cf. also Humane Soc’y of the U.S. v. Locke, 626 F.3d 1040, 1054 n.8 (9th Cir. 2010) (assuming

without deciding that Chevron deference applied based on a stipulation of the parties). The

Supreme Court has also hinted in dicta that Chevron deference may be waived. See Estate of

Cowart v. Nicklos Drilling Co., 505 U.S. 469, 480 (1992) (“[I]t would be quite inappropriate to

defer to an interpretation which has been abandoned by the policymaking agency itself.”); cf. also

United States v. Montero-Camargo, 208 F.3d 1122, 1132 n.17 (9th Cir. 2000) (explaining that

Supreme Court dicta has “a weight that is greater than ordinary judicial dicta”).

       The issue is more than academic here. Article I of the Constitution “exclusively grants the

power of the purse to Congress.” City & Cty. of San Francisco, 897 F.3d at 1231 (citing U.S.

Const. art. I, § 9, cl. 7; U.S. Const. art. I, § 8, cl. 1). That power includes “condition[ing] the

receipt of funds, by states and others, on compliance with federal directives.” Nevada v. Skinner,



Page 18 – OPINION AND ORDER
884 F.2d 445, 447 (9th Cir. 1989). As the Ninth Circuit recently reaffirmed, the Executive Branch

“does not have unilateral authority” to “thwart congressional will by canceling appropriations

passed by Congress.” City & Cty. of San Francisco, 897 F.3d at 1232 (internal quotation marks

and citations omitted); Clinton v. City of New York, 524 U.S. 417, 438 (1998) (“[N]o provision in

the Constitution . . . authorizes the President to enact, to amend, or to repeal statutes.”). To that

end, the Executive Branch is without inherent power to “condition the payment of . . . federal funds

on adherence to its political priorities.” City of Chicago, 888 F.3d at 283. If the Executive Branch

wishes to condition the receipt of federal funds, it may only do so pursuant to a specific delegation

of spending authority by Congress. City & Cty. of San Francisco, 897 F.3d at 1233-34.

       As a result, much of the present dispute turns upon the interpretation of statutory provisions

which Defendants believe embody broad delegations of spending authority. Although several

other courts have examined the same or similar claims, each has thus far been silent on the issue

of deference. The most likely explanation is that the courts—every one of which has rejected the

interpretations offered by Defendants—employed the “traditional tools of statutory construction”

and determined that Congress had a clear intent not to delegate the condition-making authority

claimed by Defendants. Chevron, 467 U.S. at 483 n.9. Indeed, several courts have hinted at this

rationale in passing. See, e.g., City of Philadelphia v. Attorney Gen. of the United States, 916 F.3d

276, 286 (3d Cir. 2019) (examining whether any of the statutory language is “ambiguous” and

concluding that “it is not”); City & Cty. of San Francisco, 349 F. Supp. 3d at 945 (starting its

inquiry with whether “Congress ha[d] directly spoken to the precise question at issue” (quoting

Chevron, 467 U.S. at 842)); cf. also City of Chicago, 888 F.3d at 284-85 (holding that the clear

“intent” of Congress was “alone sufficient to end the inquiry”). As discussed below, the Court

agrees that Congress was, indeed, clear in its intent to withhold the condition-making authority



Page 19 – OPINION AND ORDER
claimed by Defendants. There is no ambiguity in the contested provisions. It therefore follows

that Defendants’ interpretations are not entitled to deference under Chevron.

         The same conclusion follows for a second reason. An agency’s interpretation is entitled to

“Chevron-style deference” only if it carries the “force of law.” Christensen v. Harris Cty., 529

U.S. 576, 587 (2000) (citations omitted). To carry the force of a law, not only must Congress have

delegated rulemaking authority to an agency, the agency must have exercised that authority when

interpreting an ambiguous statute. United States v. Mead Corp., 533 U.S. 218, 226-27 (2001). An

agency interpretation may carry the force of law if it is reached through a “means less formal than

‘notice and comment’ rulemaking,” Barnhart v. Walton, 535 U.S. 212, 221 (2002), but such

instances are generally limited to resolving “interstitial” ambiguities and accompanied by a

“thorough[ ]” explanation, Fox v. Clinton, 684 F.3d 67, 78 (D.C. Cir. 2012). Here, although the

Byrne JAG statute allows the Attorney General to “issue rules,” Defendants do not suggest that he

exercised that authority. The challenged conditions, moreover would fundamentally alter the

Byrne JAG Program and appear only in solicitations, press releases, and award letters which

“offer[] little more than uncited, conclusory assertions of law.” Fox, 646 F.3d at 78. Thus, even

if the contested provisions were ambiguous—which they are not—the agency’s interpretations

would be entitled to respect only insofar as they have “the power to persuade.” Skidmore v. Swift

& Co., 323 U.S. 134, 140 (1944). Since, as discussed below, Defendants’ interpretations are

unpersuasive and contrary to the clear intent of Congress, they are entitled to no deference.7


7
  The availability of Chevron deference is what distinguishes the present case from the Ninth Circuit’s recent decision
in City of Los Angeles v. Barr. Under the statute challenged in Barr, 34 U.S.C. §§ 10381-10389, Congress had created
a competitive grant program and delegated “broad authority” for the Attorney General to “fill gaps” in the statute,
Barr, 2019 WL 3049129, at *9. At issue was simply whether, in the exercise of this inherent and undisputed authority,
the Attorney General had permissibly interpreted the types of factors which he could consider in assigning points to
an application. Barr, 2019 WL 3049129, at *5, *9-11. That view of the grant program made sense: when there are
more applicants than appropriated funds for grants, the Attorney General—absent specific instructions from
Congress—must somehow distinguish between applicants. The parties in Barr were, as such, only arguing about
whether the term “community policing” evidenced a clear congressional intent to prevent the Attorney General from

Page 20 – OPINION AND ORDER
    B. Statutory Authorization for the Notice and Access Conditions

         Plaintiffs challenge the Notice and Access Conditions as an unauthorized exercise of the

congressional spending power. They argue that, because Congress has never delegated to

Defendants a broad discretionary authority to condition the receipt of Byrne JAG funds,

Defendants’ efforts to impose the Notice and Access Conditions usurp the powers granted to

Congress under the Spending Clause of the U.S. Constitution. Defendants respond that Plaintiffs’

separation of powers concerns are inapposite because Congress has delegated to them virtually

unbounded authority to condition the award of Byrne JAG funds. That power necessarily includes

the ability to impose the Notice and Access Conditions. Defendants maintain that this delegated

authority can be found either in two provisions of the Byrne JAG statute itself, see 34 U.S.C. §

10153(a)(4)-(5), or in an external provision outlining the duties and functions of the Assistant

Attorney General for the Office of Justice Programs, see 34 U.S.C. § 10102(a)(6).

         The Court agrees with Plaintiffs, as well as every other court to have examined the issue,

that Defendants lack the delegated authority to impose the Notice and Access Conditions. See City

of Philadelphia v. Attorney Gen. of the United States, 916 F.3d 276, 284-91 (3d Cir. 2019)

(“Congress has not empowered the Attorney General to enact the Challenged Conditions.”); City



using immigration as one of many scoring factors and, if it did not, whether doing so was based on a reasonable
interpretation of the term under Chevron. Id. at *9-11.

The Byrne JAG statute, by contrast, does not create a competitive grant program—Congress appropriates money
which must be divided, if not necessarily distributed, among all of the states according to a formula—and the powers
of the Attorney General to administer the program and withhold funds is carefully circumscribed. See 34 U.S.C. §§
10151-10158. Accordingly, at issue in the present case is not whether the Attorney General permissibly interpreted a
piece of his undisputed discretionary authority to choose among grant applicants; rather, it is whether he possesses the
unbounded discretion to not award or disburse Byrne JAG funds in the first instance. More so than with a single non-
dispositive factor used as part of a larger scoring scheme for a competitive grant program, the authority to completely
withhold a grant to which each state is statutorily assigned a share—regardless of whether it applies for the grant—is
an authority of substantial economic and political significance. The Supreme Court, however, “expect[s] Congress to
speak clearly if it wishes to assign to an agency decisions of vast economic and political significance.” Util. Air
Regulatory Grp. v. EPA, 573 U.S. 302, 324 (2014) (citation omitted). As discussed below, Congress did not do so in
the Byrne JAG statute and, to the contrary, clearly intended to withhold such authority as evidenced by the text and
structure of the statute and its surrounding provisions.

Page 21 – OPINION AND ORDER
of Chicago v. Sessions, 888 F.3d 272, 283-87 (7th Cir. 2018) (“[T]he Attorney General lacked the

authority to impose the notice and access conditions on receipt of the Byrne JAG grants.”); City &

Cty. of San Francisco, 349 F. Supp. 3d at 945-49 (finding that the Attorney General is without

authority to “impose the notice and access conditions”); City of Chicago v. Sessions, 321 F. Supp.

3d at 873-74 (“[N]either Byrne JAG nor any other statute grants the Attorney General the authority

to impose [the] conditions . . . .”); New York v. United States Dep’t of Justice, 343 F. Supp. 3d 213,

227-31 (S.D.N.Y. 2018) (holding that 34 U.S.C. § 10102(a)(6) “does not provide authority for

imposing any of the challenged conditions”); City of Philadelphia, 309 F. Supp. 3d at 280-81

(same); City of Philadelphia v. Sessions, 280 F. Supp. 3d 579, 615-17 (E.D. Pa. 2017) (same).

       As an initial matter, the Court notes, and Defendants do not contest, that the Byrne JAG

Program is a formula grant program. See 34 U.S.C. § 10156 (detailing the Byrne JAG grant-

distribution formula); see also City of Chicago, 888 F.3d at 285 (“[T]he Byrne JAG grant . . . is a

formula grant rather than a discretionary grant.”); City of Philadelphia, 916 F.3d at 290 (same);

City & Cty. of San Francisco, 349 F. Supp. 3d at 945 (same). This means that Congress has already

“determine[d] who the [grant] recipients are and how much money each shall receive.” City of

Los Angeles v. McLaughlin, 865 F.2d 1084, 1088 (9th Cir. 1989). Importantly, formula grants are

generally “not awarded at the discretion of a state or federal agency” but rather in accordance with

the “statutory formula.” Id. at 1088; see also City of Chicago, 888 F.3d at 285 (“[A] formula grant

. . . is structured so that the funds are allocated based on a carefully defined calculation . . . .”);

City of Philadelphia, 916 F.3d at 280 (explaining that funds for formula grants are “distributed

among all grantees based on a statutorily fixed formula”). Although the label Congress has chosen

for the Byrne JAG Program is not dispositive—Congress may still have expressly delegated to




Page 22 – OPINION AND ORDER
Defendants the power to condition funds—it helps to frame and contextualize Defendants’

arguments. See Kenneth J. Allen, Federal Grant Practice §§ 16:3 to 16:5 (2019).

       The text and structure of the Byrne JAG statute, as well as its place within the broader

statutory scheme governing Justice System Improvement, make clear that Congress did not intend

to delegate the authority claimed by Defendants. See Negusie v. Holder, 555 U.S. 511, 542 (“[We]

must begin with the plain meaning of the statute.”); K Mart Corp. v. Cartier, Inc., 486 U.S. 281,

291 (“In ascertaining the plain meaning of [a] statute, the court must look to the particular statutory

language at issue, as well as the language and design of the statute as a whole.”). As the Third

Circuit recently observed, Defendants only halfheartedly advance the argument that authorization

for the Notice and Access Conditions can be found in the text of the Byrne JAG statute itself. City

of Philadelphia, 916 F.3d at 284. That is because, on its face, the statute indisputably does not

authorize the Attorney General to place conditions on the recipients of Byrne JAG funds or

withhold funds allocated under the statutory formula. See generally 34 U.S.C. §§ 10151-10158;

see also City of Philadelphia, 916 F.3d at 284 (“Such authorization is nowhere to be found in the

text of the statute.”); City of Chicago, 888 F.3d at 284 (“[No] provision in the Byrne JAG statute

authorizes the imposition of the conditions.”). Defendants do not suggest otherwise.

       Defendants instead contend that, given the lack of an express delegation, Section 10153(a)

should be construed as impliedly delegating the claimed authority. Section 10153(a) requires

Byrne JAG applications to include both “[a]n assurance that . . . the applicant shall maintain and

report such data, records, and information (programmatic and financial) as the Attorney General

may reasonably require” and “[a] certification that . . . there has been appropriate coordination

with affected agencies.”     34 U.S.C. § 10153(a)(4), (5)(C).         Defendants maintain that the

“reporting” requirement authorizes the Notice Condition and that the “coordination” requirement



Page 23 – OPINION AND ORDER
authorizes the Access Condition. The Court disagrees. See Util. Air Regulatory Grp. v. EPA, 573

U.S. 302, 324 (2014) (“We expect Congress to speak clearly if it wishes to assign to an agency

decisions of vast economic and political significance.” (citation omitted)); United States v. Bass,

404 U.S. 336, 349 (1971) (“[U]nless Congress conveys its purpose clearly, it will not be deemed

to have significantly changed the federal-state balance”); Solid Waste Agency of N. Cook Cty. v

U.S. Army Corps of Eng’rs, 531 U.S. 159, 174 (2001) (same).

       Defendants’ interpretation would do violence to the plain meaning of both provisions. By

its terms, the reporting requirement applies only to “programmatic and financial” information. 34

U.S.C. § 10153(a)(4). These are limiting terms which only encompass “information regarding the

handling of federal funds and the programs to which those funds are directed.” City of

Philadelphia, 916 F.3d at 285. The provision is not, as Defendants suggest, a general information-

sharing requirement and its terms are not broad enough to cover information unrelated to programs

funded by the grant. Similarly, the coordination requirement only makes sense if it applies to a

jurisdiction’s coordination with agencies who will participate in a granted-funded program. After

all, the provision is part of a grant scheme which encourages, and sometimes requires, states to

pass funds through to local governments, with whom coordination would be necessary. See, e.g.,

34 U.S.C. § 10156(c)(2), (d), (f); see also id. § 10153(a)(6)(A) (requiring states to submit a

“Statewide plan . . . which shall be designed in consultation with local governments” (emphasis

added)). That reading is corroborated by the provision’s use of the past tense—there must “ha[ve]

been” coordination with “affected agencies,” not ongoing coordination with federal agencies on

matters unrelated to the use of Byrne JAG funds. Id. § 10153(a)(5)(C) (emphasis added).

       The unbounded authority claimed by Defendants also stands in stark contrast to the narrow

grants of ministerial and supervisory authority expressly provided for in the statute. See City of



Page 24 – OPINION AND ORDER
Chicago, 888 F.3d at 283-84 (detailing the Attorney General’s express grants of authority and

concluding that none approach the purported authority to “impose conditions that require states or

local governments to assist in immigration enforcement”); City of Philadelphia, 916 F.3d at 285

(same). The provisions cited by Defendants, for instance, are nested under a principle clause which

permits the Attorney General to control the “form” of applications. 34 U.S.C. § 10153(a). The

neighboring clauses, like the provisions relied upon by Defendants, principally relate to applicants’

coordination with localities, 34 U.S.C. § 10153(a)(2)-(3), (6)(A)-(B), data on applicants’ program

outcomes, id. § 10153(a)(6)(C)-(E), applicants’ compliance with other applicable laws, id. §

10153(a)(5)(D), and the truthfulness of applicants’ representations, id. § 10153(a)(5). As a

formula-driven program, these pro forma certification and evaluation requirements are not criteria

on which the Attorney General may make sweeping decisions about funding levels. To the

contrary, the Attorney General is only authorized to issue awards “in accordance with the formula

established under section 10156 of this title.” Id. § 10152(a)(1) (emphasis added).

       The instances where the Attorney General may depart from that presumption and “withhold

or re-allocate” funds were carefully delineated by Congress. City of Philadelphia, 916 F.3d at 287.

The Attorney General may, for example, re-allocate funds to “address . . . precipitous or

extraordinary increases in crime” or “mitigate significant programmatic harm resulting from

operation of the formula.” 34 U.S.C. § 10157(b). This discretion is extremely limited: any re-

allocation is not to exceed “5 percent” of the “total amount made available” by Congress. Id.

Similarly, the Attorney General may withhold up to four percent of a grantee’s Byrne JAG funds

for failing to participate in the National Instant Criminal Background Check System, see id. §

40914(b)(1), or “not more than . . . 10-percent” of those funds for failing to report the number of

persons who die in state and local custody, id. § 60105(c)(2). As the Third Circuit noted, “[a]ll



Page 25 – OPINION AND ORDER
other delegations of this sort are similarly circumscribed.” City of Philadelphia, 916 F.3d at 286

(citing 34 U.S.C. § 20927(a) (mandating ten-percent penalty for a grantee’s failure to comply with

the Sex Offender Registration and Notification Act); id. § 30307(e)(2) (mandating five-percent

penalty for a grantee’s failure to comply with the Prison Rape Elimination Act)).

       The apparent reluctance of Congress to delegate greater discretion makes sense given the

detailed formula it provided. See 34 U.S.C. § 10156. It would be “anomalous” for Congress to

have painstakingly detailed the funding scheme for Byrne JAG grants, narrowly defined the role

and authority of the Attorney General, and then delegated by implication an unbounded authority

which would trump all of the other provisions. Gonalez v. Oregon, 546 U.S. 243, 262 (2006) (“It

would be anomalous for Congress to have so painstakingly described the Attorney General’s

limited authority . . . , but to have given him, just by implication, [an even broader] authority.”);

see also Jama v. Immigration & Customs Enforcement, 543 U.S. 335, 341 (2005) (“We do not

lightly assume that Congress has omitted from its adopted text requirements that it nonetheless

intends to apply, and our reluctance is even greater when Congress has shown elsewhere in the

same statute that it knows how to make such a requirement manifest.”); City of Philadelphia, 916

F.3d at 286 (“If Congress had already given the Attorney General this sweeping authority to

withhold all funds for any reason, it would have no need to delineate numerous, specific

circumstances under which [he or she] may withhold limited amounts of funds.”).

       Perhaps recognizing the shortcomings of their Section 10153 argument, Defendants direct

the Court to Section 10102—a provision outside of the Byrne JAG statute. Section 10102, located

in a separate subchapter, 34 U.S.C. §§ 10101-10111, lays out the “Duties and Functions” of the

Assistant Attorney General for the Office of Justice Programs. As relevant here, Section 10102

provides that the Assistant Attorney General “shall . . . exercise such powers and functions as may



Page 26 – OPINION AND ORDER
be vested in the Assistant Attorney General pursuant to this chapter or by delegation of the

Attorney General, including placing special conditions on all grants, and determining priority

purposes for formula grants.” 34 U.S.C. § 10102(a) (emphasis added). Defendants contend that

the italicized language is a stand-alone delegation of authority which allows the Assistant Attorney

General to impose virtually any condition on Byrne JAG funds.

       Defendants’ interpretation of the provision is once again at odds with the plain meaning of

its text. The syntax of the text—namely its use of a subordinate clause preceded by the word

“including”—is dispositive. “In both legal and common usage, the word ‘including’ is ordinarily

defined as a term of illustration, signifying that what follows is an example of preceding principle.”

Arizona State Bd. for Charter Schools v. United States Dept. of Educ., 464 F.3d 1003, 1008 (9th

Cir. 2006) (citations omitted). Here, the independent clause modified by “including” lists the two

sources from which the Assistant Attorney General “shall” derive his or her power: authorities

expressly described elsewhere in the chapter and delegations from the Attorney General. See 34

U.S.C. § 10102(a)(6). This means that the Assistant Attorney General “has the power to place

special conditions on grants only to the extent such power has been vested in him or her” elsewhere

in the chapter or by delegation of the Attorney General. City of Philadelphia, 916 F.3d at 287.

Because the Court already determined that the authority claimed by Defendants is not included as

part of either the Byrne JAG statute or any other part of the United States Code, Defendants’

position is “untenable.” City of Chicago, 888 F.3d at 285.

       Two additional aspects of the provision’s text and structure evidence that Congress never

intended Section 10102 to be a carte blanche delegation of authority. First, as several courts have

noted, “special conditions” is a term of art referring to high-risk grantees. See, e.g., City of

Philadelphia, 280 F. Supp. 3d at 617; see also Kenneth J. Allen, Federal Grant Practice §§ 25:1



Page 27 – OPINION AND ORDER
to 25:13 (2019). Indeed, when Congress enacted the current version of Section 10102(a)(6), the

Department of Justice’s own regulations described “special conditions” as those intended for

“high-risk grantees” who might struggle to meet existing grant requirements. 28 C.F.R. § 66.12(a)

(2006). Defendants therefore ask too much of the “special conditions” language. Second, moving

to the structure of the provision, each of the five subsections preceding Section 10102(a)(6) deals

exclusively with the Assistant Attorney General’s reporting and coordination duties. See 34 U.S.C.

§ 10102(a)(1)-(5). “The principle of noscitur a sociis—‘a word is known by the company it

keeps’—is helpful here.” City of Philadelphia, 916 F.3d at 288 (citing Yates v. United States, 135

S. Ct. 1074, 1085 (2015)). A final catch-all provision in a list of ministerial powers would be a

strange place indeed for Congress to hide the broad authority claimed by Defendants. Congress,

as the Supreme Court has made clear, “does not alter the fundamental details of a regulatory

scheme in vague or ancillary provisions—it does not, one might say, hide elephants in

mouseholes.” Whitman v. Am. Trucking Assns., Inc., 531 U.S. 457, 468 (2001).

       Defendants nevertheless argue that the Court’s reading would render the “special

conditions” and “priority purposes” language surplusage.        They maintain that, because the

language was added to the first clause as part of an amendment, Congress must have intended to

confer “distinctive and meaningful power.” The Court disagrees. Although the clause does little

work, it still functions as an exemplification of the types of power the Assistant Attorney General

may possess by delegation—potentially useful given the breadth of justice improvement programs

over which the Attorney General has authority. See 34 U.S.C. §§ 10101-10726. More to the point,

Defendants’ suggested reading would render entire swaths of the Byrne JAG statute—the actual

statute at issue here—unnecessary surplusage. See Marx v. Gen. Revenue Corp., 133 S. Ct. 1166,

1178 (2013) (“The canon against surplusage is strongest when an interpretation would render



Page 28 – OPINION AND ORDER
superfluous another part of the same statutory scheme.”). As discussed above, “[i]f Congress had

already given the Attorney General th[e] sweeping authority to withhold all funds for any reasons,

it would have no need to delineate numerous, specific circumstances under which the Attorney

General may withhold limited amounts of funds.” City of Philadelphia, 916 F.3d at 286.

        Lastly, Congress knew how to provide for condition-making authority over grant funds and

did so in a neighboring subchapter. See 34 U.S.C. § 10446(e)(3) (“In disbursing grants [to combat

violence against women] under this subchapter, the Attorney General may impose reasonable

conditions on grant awards . . . .”). It also knew how to create discretionary and competitive grant

programs and, once again, did so in neighboring parts and subchapters. See, e.g., id. §§ 10171-

10191 (establishing “discretionary grant[]” programs for the Bureau of Justice Assistance); id. §§

10381-10389 (establishing a competitive grant program for community policing funds). It would

defy reason for the Court to find that the Byrne JAG statue does implicitly what other analogous

statutes do explicitly. That conclusion is further supported by the fact that, on at least two

occasions, Congress has rejected legislation which would have imposed immigration-related

conditions on Byrne JAG funds. See Stop Sanctuary Cities Act, S. 1814, 114th Cong. § 2(b)(2)

(2015); Enforce the Law for Sanctuary Cities Act, H.R. 3009, 114th Cong. § 3(b) (2015). Although

the Ninth Circuit generally cautions against relying upon failed legislation, FTC v. AT&T Mobility

LLC, 883 F.3d 848, 857 (2018), it recently found such evidence persuasive in the context of another

conditional-funding dispute, see City & Cty. of San Francisco, 897 F.3d at 1234.8




8
 Defendants also argue that they have an historical practice of attaching conditions to Byrne JAG funds. There are
two problems with that argument. First, unlike those challenged here, none of the conditions cited by Defendants are
“blanket requirements with which the grantee must comply under all circumstances; rather their applicability is
conditioned on whether federal funds are used in a particular area.” City of Philadelphia, 916 F.3d at 290 (citation
omitted). Second, even if the conditions previously imposed by the Attorney General were analogous to those
presently in dispute, “an agency may not bootstrap itself into an area in which it has no jurisdiction by repeatedly
violating its statutory mandate.” SEC v. Sloan, 436 U.S. 103, 119 (1978) (citation omitted).

Page 29 – OPINION AND ORDER
       In sum, the Court finds that Defendants are without the delegated authority to impose the

Notice and Access Conditions and that, by doing so, Defendants infringed upon the authority

reserved to Congress under the Spending Clause of the U.S. Constitution.

   C. Statutory Authorization for the Disclosure Condition

       Plaintiffs likewise challenge the Disclosure Condition as an unauthorized exercise of the

congressional spending authority. Their argument is substantially the same as that raised with

respect to the Notice and Access Conditions. In response, Defendants reassert their view that

Section 10102(a)(6) includes a delegation of virtually unchecked condition-making authority over

Byrne JAG funds. That argument is foreclosed by the Court’s prior analysis. Defendants,

however, point to an additional statutory provision as delegating the necessary authority to impose

the Disclosure Condition. That provision, 34 U.S.C. § 10102(a)(2), warrants separate attention.

Defendants also raise a distinct procedural argument: that Plaintiffs failed to challenge the

Disclosure Condition in their FAC and thus cannot raise it on summary judgment. Specifically,

they argue that Plaintiffs made only “passing references” to the Disclosure Condition and omitted

any mention of the substantive basis for their challenge in the three “claims for relief.”

       With respect to the procedural issue, Defendants’ argument misconstrues contemporary

pleading standards. The “[f]ederal pleading rules call for a ‘short and plain statement of the claim

showing that the pleader is entitled to relief’; they do not countenance dismissal of a complaint for

imperfect statement of the legal theory supporting the claim asserted.” Johnson v. City of Shelby,

135 S. Ct. 346, 346 (2014) (emphasis added) (citing Fed. R. Civ. P. 8(a)(2)). Indeed, contrary to

Defendants’ implicit suggestion, notice pleading does not require a plaintiff to set forth “causes of

action, statutes, or legal theories.” Alvarez v. Hill, 518 F.3d 1152, 1157 (9th Cir. 2008). Plaintiffs

in the present case alleged adequate facts to put Defendants on notice that they intended to



Page 30 – OPINION AND ORDER
challenge the Disclosure Condition as one of several unauthorized funding requirements. See FAC

¶¶ 75-79. To that end, they specifically outlined the terms of the Disclosure Condition and asked

that the Court “[e]njoin Defendants” from conditioning Byrne JAG funds on compliance with “any

. . . conditions relating to federal immigration laws or policy.” FAC at 32 (emphasis added). That

request, at the very least, encompassed all extant conditions named in the FAC. Defendants do

not contend that Plaintiffs have failed to put forward evidence in support of their allegations or

that the issues on summary judgment go beyond pure disputes of law.9

         Defendants’ substantive arguments fare no better. Section 10102(a)(2), which neighbors

the already-discussed Section 10102(a)(6), provides that the Assistant Attorney General “shall . .

. maintain liaison with the executive and judicial branches of the Federal and State governments

in matters relating to criminal justice.” 8 U.S.C. § 10102(a)(2). Defendants—now scraping the

bottom of the proverbial barrel—argue that, because the Assistant Attorney General’s duty to

“maintain liaison” would require him to form a “close connection” with state officials, that same

duty necessarily includes the power to wholly condition Byrne JAG funds on the confidentiality

of shared information because doing so ensures that everyone can work “safely and effectively




9
  In any event, even if the FAC were deficient as to the Disclosure Condition, Defendants were clearly aware of the
claim because they raised it sua sponte in their response to Plaintiffs’ Motion for Summary Judgment and
acknowledged that Plaintiffs had previously made “passing references” to the Disclosure Condition. Defendants, in
fact, submitted documents reflecting the Disclosure Condition, see RJN Ex. E ¶ 44, Ex. F ¶ 44, and knew that Plaintiffs
intended to challenge as broad a swath of immigration-related conditions as constitutionally permissible under Article
III, see Defs.’ Mot. Dismiss 15-17. When, as here, the evidentiary record is fully developed on summary judgment,
the defendant was at least constructively aware of the plaintiff’s intent to challenge a particular action, the issue is
purely one of law, and the parties are able to fully present their legal arguments, requiring an amended pleading would
provide no benefit to the parties or the Court. See, e.g., Cummings v. City of Akron, 418 F.3d 676, 681 (6th Cir. 2005)
(“Here, regardless of the fact that [Plaintiff] failed to raise unlawful entry in his complaint, Defendants were clearly
on notice of [his] unlawful entry claim.”); Renkel v. United States, 456 F.3d 640, 642 n.2 (6th Cir. 2006) (allowing a
claim which was first raised in opposition to a motion to dismiss because the issue was “purely one of law”); Carter
v. Ford Motor Co., 561 F.3d 562, 568 (6th Cir. 2009) (“Sometimes, as we have recognized, a claim raised in response
to a summary judgment motion provides sufficient notice to the opposing party.” (citations omitted)); Moore v. City
of Harriman, 272 F.3d 769, 774 (6th Cir. 2001) (en banc) (“Subsequent filings in a case may rectify deficiencies in
the initial pleadings.”); cf. also Johnson v. Hanada, No. 06-cv-1206-BR, 2009 WL 73867, at *3-5 (D. Or. Jan. 8,
2009) (applying the “course-of-proceedings” test to an action under 42 U.S.C. § 1983).

Page 31 – OPINION AND ORDER
together.” In other words, Defendants believe that completely withholding funds from grantees

who do not promise to protect immigration-related information is an implicit corollary to the

Assistant Attorney General’s undefined duty to ensure that everyone works well together.

        There are several problems with that interpretation. The first is that it is unsupported by

the text of the provision itself. Defendants hang their hat entirely on the dictionary definition of

“liaison.” See Merriam-Webster’s Collegiate Dictionary (10th ed. 1998) (defining “liaison” as a

“close bond or connection” or “a person who establishes and maintains communication for mutual

understanding and cooperation”). There is, however, no portion of that definition which even hints

at a punitive aspect to the act of liaising, let alone a discretionary authority to completely dissolve

relations when one side does not abide by the wishes of the other. In fact, based on the definition

offered by Defendants, that would seem to be antithetical to the relation-building function of a

liaison. The remainder of the text is also silent as to any specific powers the Assistant Attorney

General might wield in carrying out his liaison duties and Defendants cite no authority to suggest

that “liaison[s]” are generally understood to have implied powers. In the end, Defendants once

again ask too much of a pedestrian fragment of text—there is simply no portion of Section

10102(a)(2) which explicitly or implicitly provides the claimed authority.10

        The structure of Section 10102 also weighs against Defendants’ interpretation. As already

discussed, each of the other provisions in Section 10102 deal exclusively with the Assistant

Attorney General’s reporting and coordination duties. See 34 U.S.C. § 10102(a)-(b); see also City

of Chicago, 888 F.3d at 285 (characterizing Section 101012 in the same way); City of Philadelphia,

916 F.3d at 288 (same). These are glorified ministerial responsibilities. The challenged condition,



10
   On Defendants’ strained reasoning, it seems that virtually any condition—including the Notice and Access
Conditions, as well as any other information sharing requirement—could be justified by the Attorney General’s need
to foster inter-governmental “cooperation” and “trust” as part of his duty to “maintain liaison” with grantees.

Page 32 – OPINION AND ORDER
by contrast, requires Plaintiffs to guard against all disclosures which could “indirect[ly]” impact

immigration enforcement and makes the Assistant Attorney General “the sole arbiter” of whether

conduct violates that requirement. City & Cty. of San Francisco v. Sessions, 372 F. Supp. 3d 928,

944 (N.D. Cal. 2019) (emphasis added). That type of authority is neither contemplated by the text

nor implied by the structure of Section 10102. Indeed, Section 10102(a)(2)—an otherwise

unremarkable provision nested within a larger list of mundane responsibilities—would again be

an odd location for Congress to house such an authority. See Yates, 135 S. Ct. at 1085 (holding

that courts should “avoid ascribing to one word a meaning so broad that it is inconsistent with its

accompanying words” (citation omitted)); see also Whitman, 531 U.S. at 468 (“Congress does not

alter the fundamental details of a regulatory scheme in vague or ancillary provisions . . . .”).

       Finally, the condition-making power claimed by Defendants is at odds with the Byrne JAG

statute and its relation to other portions of the chapter. As already discussed, instances when the

Attorney General may “withhold or re-allocate” Byrne JAG funds were carefully delineated by

Congress. City of Philadelphia, 916 F.3d at 287. When Congress wanted grantees to engage in

or refrain from certain types of conduct—even information sharing—it provided for specific and

measured penalties. See, e.g., 34 U.S.C. § 40914(b)(1) (imposing up to a four-percent penalty if a

grantee abstains from the National Instant Criminal Background Check System); id. § 60105(c)(2)

(imposing up to a ten-percent penalty if a grantee fails to report the number of persons who die in

state and local custody). If Congress had shared the same concerns about grantees disclosing

immigration-related information, it could have enacted analogous penalties. But it did not. See

also 34 U.S.C. § 10228(a) (“Nothing in this chapter . . . shall be construed to authorize any . . .

employee of the United States to exercise any direction, supervision, or control over any police

force or . . . criminal justice agency of any State or any political subdivision thereof.”).



Page 33 – OPINION AND ORDER
         As with the Notice and Access Conditions, the Court finds that Defendants are without the

delegated authority to impose the Disclosure Condition and that, by doing so, they infringed upon

the authority reserved to Congress under the Spending Clause of the U.S. Constitution.

     D. Tenth Amendment and the Compliance Condition

         Finally, Plaintiffs challenge two federal statutes, 8 U.S.C. §§ 1373 and 1644, pursuant to

the Tenth Amendment. Plaintiffs argue that, because Congress directly restricted the legislative

freedom of their respective policymaking bodies, both provisions are facially invalid under the

anti-commandeering doctrine. The result, they contend, is that Defendants lack the statutory

authority to impose the Compliance Condition because, even if Defendants could condition funds

on compliance with “other applicable Federal laws,” 34 U.S.C. § 10105(6), unconstitutional laws

cannot be “applicable” laws. Defendants respond that the anti-commandeering doctrine does not

apply to voluntary grant programs like the one at issue here. In the alternative, they argue that

Sections 1373 and 1644 are constitutional because they are laws of general applicability (i.e., they

evenhandedly regulate both states and private parties) and, even if they were not, because they fall

within a purported information-gathering exception to the anti-commandeering doctrine.11

         The Tenth Amendment provides that “[t]he powers not delegated to the United States by

the Constitution, nor prohibited by it to the States, are reserved to the States respectively, or to the

people.” U.S. Const. amend X. This “truism,” United States v. Darby, 312 U.S. 100, 124 (1941),

merely confirms that the enumerated powers of Congress are not without limits and that “all other



11
   Plaintiffs seemingly accept Defendants’ view that the “applicable Federal laws” language encompasses every
federal law applicable to a state or locality rather than only those laws which expressly apply to federal grants. The
Court therefore assumes without deciding that Defendants’ interpretation is correct. Since Plaintiffs bring an
independent constitutional challenge to Sections 1373 and 1644 in addition to their derivative challenge based on the
Compliance Condition, the Court need not consider whether it could avoid the constitutional issue by construing the
“applicable Federal laws” language more narrowly. See, e.g., City & Cty. of San Francisco, 349 F. Supp. 3d at 953-
55 (finding that, although it was a “close call,” the term “applicable” is intended to refer only to “laws related to grant
applications” (citation omitted)); New York, 343 F. Supp. 3d at 230-31 (same).

Page 34 – OPINION AND ORDER
legislative power is reserved for the States,” Murphy v. NCAA, 138 S. Ct. 1461, 1476 (2018). A

corollary to this confirmation of “dual sovereignty,” Printz v. United States, 521 U.S. 898, 919

(1997), is the anti-commandeering doctrine—the principle that Congress may not “require the

States to govern according to [its] instructions,” New York v. United States, 505 U.S. 144, 162

(1992). The doctrine “represents the recognition” that Congress lacks “the power to issue direct

orders to governments of the States.” Murphy, 138 S. Ct. at 1476. As the Supreme Court recently

confirmed, the anti-commandeering doctrine applies with equal force to federal statutes which tell

states to “enact” certain types of laws and federal statutes which tell states to “refrain” from

enacting certain types of laws. Id. at 1478 (emphasis added).

       Here, the Court agrees with Plaintiffs, as well as every other court to have considered the

issue after Murphy, that Sections 1373 and 1644 violate the Tenth Amendment. See City & Cty.

of San Francisco, 349 F. Supp. 3d at 949-53 (“I find that Section 1373 is unconstitutional.”); City

of Chicago, 321 F. Supp. 3d at 866-73 (“Section 1373 is unconstitutional and cannot stand.”); New

York, 343 F. Supp. 3d at 232-38 (“[Section] 1373[], in so far as it applies to states and localities,

is facially unconstitutional under the anticommandeering doctrine of the Tenth Amendment.”); see

also City of Philadelphia, 309 F. Supp. 3d at 286-88 (denying the defendants’ motion to dismiss

an as-applied Tenth Amendment challenge to Section 1373); City of Philadelphia, 280 F. Supp.

3d at 651 (declining to base a preliminary injunction on the Tenth Amendment, but observing “that

the effect of Section 1373 compliance may be to thwart policymakers’ ability to extricate their

state or municipality from involvement in a federal program” (citation omitted)).

       As an initial matter, the voluntary nature of the Byrne JAG Program cannot save Sections

1373 and 1644 from Tenth Amendment scrutiny. Defendants are correct to note that the Spending

Clause allows Congress and, when authorized, the Executive Branch to impose conditions on the



Page 35 – OPINION AND ORDER
receipt of federal funds. Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 576 (2012). That

authority permits the federal government to reward states and localities who decide to voluntarily

act or refrain from acting in ways which the government could not directly compel. Id. Although

Defendants argue that they are merely asking Plaintiffs to accept conditions which mirror the terms

of Sections 1373 and 1644, they are in fact asking Plaintiffs to directly comply with those statutes

because any authority to condition Byrne JAG funds is limited to enforcing other “applicable”

laws. See 34 U.S.C. § 10153(a)(5)(D). In turn, Plaintiffs challenge Sections 1373 and 1644 to

both show that the provisions cannot be “applicable” laws under the Byrne JAG statute and,

separately, to halt the provisions’ continued intrusion upon their sovereign powers. Indeed, both

statutes “are extant federal law[s]” with which Plaintiffs “must comply, completely irrespective of

whether or not [they] accept[] Byrne JAG funding.” City of Chicago, 321 F. Supp. 3d at 867. The

statutes therefore cannot escape scrutiny under the anti-commandeering doctrine.

       Sections 1373 and 1644, in turn, fail under a straightforward application of anti-

commandeering principles. As discussed above, both provisions provide that states and localities

“may not” enact rules which “in any way restrict[]” their officials from sharing a person’s

citizenship or immigration status with federal authorities. 8 U.S.C. §§ 1373(a)-(b), 1644. In doing

so, Sections 1373 and 1644 “issue direct orders to state legislatures.” Murphy, 138 S. Ct. at 1478.

That is, each provision “dictates what a state legislature may and may not do.” Id. Although

Defendants suggest that the provisions should survive constitutional scrutiny because they direct

Plaintiffs to “refrain from enacting” certain types of legislation, the Supreme Court has made clear

that any distinction between action and inaction is “empty” and fails to recognize that the same

“basic principle . . . applies in either event.” Id. (emphasis added). Because Sections 1373 and




Page 36 – OPINION AND ORDER
1644 “require the states to govern according to [the] instructions” of Congress, it necessarily

follows that they violate the Tenth Amendment. New York, 505 U.S. at 162.

       Defendants attempt to avoid that conclusion by characterizing Sections 1373 and 1644 as

“valid preemption provision[s],” but they are “no such thing.” Murphy, 138 S. Ct. at 1479. Under

the Supremacy Clause of the U.S. Constitution, “federal law is supreme in the case of conflict with

state law.” Id. That “rule of decision,” however, only holds true if the federal provision at issue

“imposes restrictions or confers rights on private actors.” Id. at 1479-80 (emphasis added)

(citation omitted). Although some valid preemption provisions may be phrased as limitations on

the enactment of state and local legislation, a preemption provision may never “operate directly

on the States.” Id.     Instead, the essential characteristic of a valid preemption provision—

“regardless of the language sometimes used by Congress”—is always that it “regulates the conduct

of private actors, not the States.” Id. at 1480-81. Here, Sections 1373 and 1644 are not only

drafted as directives to states and localities, they also “operate” as tools of federal control over

state and local legislative bodies. Id. In particular, the provisions create no rights or restrictions

applicable to private actors; rather, by their terms, Sections 1373 and 1644 affect only state and

local government “entit[ies]” and “official[s].” 8 U.S.C. §§ 1373, 1644. “Thus, there is simply

no way to understand the provision[s] . . . as anything other than . . . direct command[s] to the

States.” Murphy, 138 S. Ct. at 1481.

       Defendants attempt to distinguish the present case by arguing that Plaintiffs are actively

thwarting the enforcement of federal immigration laws. That argument “is a red herring.” City of

Chicago, 888 F.3d at 282. “[N]othing in this case involves any affirmative interference with

federal law enforcement at all, nor is there any interference whatsoever with federal immigration

authorities.” Id. (emphasis in original). Instead, “[t]he only conduct at issue here is the refusal of



Page 37 – OPINION AND ORDER
local law enforcement to aid in civil immigration enforcement.” Id. Although a state or locality’s

decision to refrain from assisting in federal enforcement may frustrate the efforts of immigration

authorities, “[s]tanding aside does not equate to standing in the way.” United States v. California,

314 F. Supp. 3d 1077, 1105 (E.D. Cal. 2018). States and localities have “the right, pursuant to the

anticommandeering rule, to refrain from assisting with federal [enforcement] efforts.” United

States v. California, 921 F.3d 865, 891 (9th Cir. 2019). It makes no difference, as Defendants

maintain, that Sections 1373 and 1644 pertain to restrictions a state or local government may

affirmatively place on its officials. A government may only operate through its officials and any

statute permitting federal intervention into a state or local government’s control over its officials

would obliterate the ability of state and local governments to abstain from federal programs. That

is precisely the type of affront to state sovereignty which the Tenth Amendment forbids.

       Finally, Defendants argue that Sections 1373 and 1644 fall within an information-sharing

carveout to the anti-commandeering doctrine. But there is no such carveout. The authority relied

upon by Defendants is based entirely on dicta from Printz and does not encompass the type of

statute at issue here. See Printz, 521 U.S. at 917-18 (noting that some federal laws “require only

the provision of information,” but emphasizing that they “are not before us”). Unlike the statutes

described in Printz, Sections 1373 and 1644 are “more than just . . . information-sharing

provision[s],” New York, 343 F. Supp. 3d at 236, which require local officials to engage in “purely

ministerial reporting,” Printz, 521 U.S. at 936 (O’Connor, J., concurring). They instead “prevent

state and local policymakers from enacting a wide range of information-governance rules,” New

York, 343 F. Supp. 3d at 236, and force them “to stand aside and allow the federal government to

conscript the time and cooperation of local employees,” City of Chicago, 321 F. Supp. 3d at 873.

As the Supreme Court emphasized in Murphy, the anti-commandeering doctrine applies “not only



Page 38 – OPINION AND ORDER
to state officers with policymaking responsibility but also to those assigned more mundane tasks.”

138 S. Ct. at 1477. Sections 1373 and 1644 therefore violate the Tenth Amendment.

         As unconstitutional laws, Sections 1373 and 1644 “automatically drop[]” from the pool of

“applicable” laws on which funding conditions may be based. City of Chicago, 321 F. Supp. 3d

at 875; cf. also Branch v. Smith, 538 U.S. 254, 281-81 (2003) (finding that the phrase “as state law

requires” does not include unconstitutional state laws because such laws are a “legal nullity”).

This means that the Compliance Condition fails for the same reason as the Notice, Access, and

Disclosure Conditions: its promulgation is an unauthorized exercise of the congressional spending

power. See City of Chicago, 321 F. Supp. 3d at 876 (explaining that the Compliance Condition

“does not fail” because it violates the anti-commandeering doctrine; rather, it fails “because the

authority on which it depends . . . has been stripped away”). Defendants, moreover, cannot remedy

this infirmity simply by transferring the substance of Sections 1373 and 1644 into stand-alone

funding conditions because, as discussed above, there are presently no open-ended delegations of

spending authority which could independently support such conditions. Thus, not only are both

provisions facially unconstitutional and unenforceable against Plaintiffs, the Compliance

Condition itself is invalid under separation of powers principles.12




12
  Defendants also argue that the Attorney General’s power to dictate the “form” of an application necessarily includes
the power to ask applicants and grantees if they have laws or policies which could prevent their employees from
communicating with federal immigration authorities. 34 U.S.C. § 10153(a). The authority to dictate the “form” of an
application, however, does not include an ability to dictate its “substance.” New York, 343 F. Supp. 3d at 230 (citation
omitted); see also Form, Black’s Law Dictionary (10th ed. 2014) (defining “form” as “[t]he outer shape, structure, or
configuration of something, as distinguished from its substance or matter”). As already discussed, the Attorney
General is empowered to require that Byrne JAG applicants submit “programmatic and financial” information, but
neither of those terms encompass information about laws unrelated to an applicant or grantee’s handling of federal
funds or the programs to which those funds are directed. 34 U.S.C. § 10153(a)(4). It would make little sense for
Congress to have described the types of information which the Attorney General may require if the Attorney General
was already empowered—a few lines earlier within the same subsection—to condition Byrne JAG funds on the
submission of virtually any information. See Marx, 133 S. Ct. at 1178 (“The canon against surplusage is strongest
when an interpretation would render superfluous another part of the same statutory scheme.”).

Page 39 – OPINION AND ORDER
 III.   Appropriate Relief

        Plaintiffs seek declaratory, injunctive, and mandamus relief. Defendants contest only the

nationwide scope of the requested injunction and the propriety of mandamus relief. They do not

object to Plaintiffs’ request for a declaration as it relates to the FY 2017 and FY 2018 conditions.

As such, Plaintiffs may rely upon the Court’s analysis in Part II as satisfaction of its request for a

declaration or, in the alternative, include a more concise restatement of the Court’s conclusions in

a proposed form of order. The parties’ remaining arguments are addressed below.

   A. Permanent Injunction

        Plaintiffs argue that they are entitled to a permanent injunction with nationwide effect.

Defendants do not contest that Plaintiffs are entitled to permanent injunctive relief but argue that

any such relief should be limited to the parties in the case. A plaintiff seeking a permanent

injunction must show: “(1) that it has suffered an irreparable injury; (2) that remedies available at

law, such as monetary damages, are inadequate to compensate for that injury; (3) that, considering

the balance of hardships between the plaintiff and defendant, a remedy in equity is warranted; and

(4) that the public interest would not be disserved by a permanent injunction.” Monsanto Co. v.

Geertson Seed Farms, 561 U.S. 139, 156 (2010). Plaintiffs satisfy each element.

        As to the first two elements, Plaintiffs have demonstrated irreparable constitutional injuries

which cannot adequately be remedied with monetary damages. See Nelson v. NASA, 530 F.3d

865, 882 (9th Cir. 2008) (“Unlike monetary injuries, constitutional violations cannot be adequately

remedied through damages and therefore generally constitute irreparable harm.”), rev’d on other

grounds, 562 U.S. 134 (2011); Monterey Mech. Co. v. Wilson, 125 F.3d 702, 715 (9th Cir. 1997)

(“We have stated that an alleged constitutional infringement will often alone constitute irreparable

harm.” (internal quotation marks and citation omitted)). In the absence of an injunction, Plaintiffs



Page 40 – OPINION AND ORDER
would not only face the continued operation of unconstitutional statutes and funding conditions,

they would be forced to either change their policies, forgo critical law enforcement funds, or risk

federal sanctions. See, e.g., City of Philadelphia, 309 F. Supp. 3d at 340-41 (discussing irreparable

harm). Plaintiffs would, under any of these circumstances, risk public safety by eroding trust with

immigrant communities or abandoning critical law enforcement initiatives funded by the Byrne

JAG Program. See, e.g., City of Chicago, 321 F. Supp. 3d at 877-78 (“Trust once lost is not easily

restored, and as such, is an irreparable harm for which there is no adequate remedy at law.”).

         As to the third element, Defendants do “not even attempt[] to argue that the injunction

causes [them] any burden at all.” City & Cty. of San Francisco, 897 F.3d at 1244. Indeed, unlike

the Hobson’s choice faced by Plaintiffs, Defendants are free to continue enforcing federal

immigration laws and must “simply pay money that Congress has already appropriated.” City of

Philadelphia, 309 F. Supp. 3d at 341. Finally, as the to the fourth element, an injunction would

serve the public interest by thwarting Defendants’ encroachment upon powers constitutionally

reserved to Congress and the states. See New York, 343 F. Supp. 3d at 244; see also Gordon v.

Holder, 721, F.3d 638, 653 (D.C. Cir. 2013) (“[E]nforcement of an unconstitutional law is always

contrary to the public interest.”). An injunction would also “bring[] clarity to all parties and to

citizens dependent on public services,” a result which “cannot” disserve the public interest. City

& Cty. of San Francisco, 349 F. Supp. 3d at 970; see also City of Philadelphia, 309 F. Supp. 3d at

341-42 (finding that the public interest is “better served” if grantees are not forced to choose

between Byrne JAG funding and “losing hard-fought goodwill amongst the immigrant

community” (citation omitted)). Plaintiffs and their political subdivisions are therefore entitled to

a permanent injunction against the challenged statutes and funding conditions.13


13
  At oral argument, Plaintiffs requested that any injunction, even one without nationwide effect, also run to the benefit
of political subdivisions of the State of Oregon. Under the Byrne JAG statute, a political subdivision may be a direct

Page 41 – OPINION AND ORDER
         That injunction, however, must be limited to Plaintiffs and their political subdivisions. It

is hornbook law that “injunctive relief should be no more burdensome to the defendant than

necessary to provide complete relief to the plaintiffs.” Califano v. Yamasaki, 442 U.S. 682, 702

(1979). “Where relief can be structured on an individual basis, it must be narrowly tailored to

remedy the specific harm shown.” City & Cty. of San Francisco, 897 F.3d at 1244 (citation

omitted). Here, Plaintiffs will receive complete relief from an injunction limited to the boundaries

of this District. As already discussed at length, the award and size of Byrne JAG grants is non-

discretionary and based on a detailed formula. See 34 U.S.C. § 10156. Plaintiffs are at no

disadvantage if other jurisdictions consent to the challenged conditions; to the contrary, the value

of their grants may actually increase if other states refuse funds. Id. § 10156(f). There is simply

no evidence linking Plaintiffs’ injuries to the nationwide operation of the offending statutes and

conditions.14 See City & Cty. of San Francisco, 897 F.3d at 1244. As such, based on the record

presently before it, the Court finds that a nationwide injunction is unnecessary to remedy Plaintiffs’

specific harms and accord them complete relief. See New York, 343 F. Supp. 3d at 245.

     B. Writ of Mandamus

         Finally, Plaintiffs argue that they are entitled to a writ of mandamus compelling Defendants

to disburse their Byrne JAG funds without the challenged conditions. In response, Defendants



grantee or a subgrantee of Byrne JAG funds. 34 U.S.C. § 10156(c)-(d). Those funds, whether by direct grant or
subgrant from the State of Oregon, come with the same conditions attached. In turn, “[t]he political subdivisions
experience the same injuries described earlier, which necessarily flow to the [State of Oregon] by virtue of the
subdivisions’ position within [its] geographic boundaries and political systems.” New York, 343 F. Supp. 3d at 245
n.28. That injury is only “compounded insofar as the [state] must . . . monitor compliance” with any subgrants it
makes to political subdivisions within its borders. Id. As such, to accord Plaintiffs complete relief, the permanent
injunction applies both to the State of Oregon and the political subdivisions within its borders. See id.; California ex.
rel. Becerra v. Sessions, No. 17-cv-04701-WHO, 2018 WL 6069940, at *1 (N.D. Cal. Nov. 20, 2018) (extending
permanent injunction of challenged conditions to “any California state entity” and “any California political
subdivision).
14
  On this point, the Court respectfully disagrees with the Seventh Circuit. See City of Chicago, 888 F.3d at 292-93
(“[T]he structure of the Byrne JAG program itself supports the district court’s determination to impose a nationwide
injunction because the recipients of the grant are interconnected.”).

Page 42 – OPINION AND ORDER
contend that mandamus relief would be inappropriate because ordering the disbursement of funds

would interfere with their lawful discretion under the Byrne JAG statute and because Plaintiffs’

injuries are adequately remedied by the permanent injunction. A federal court may “compel an

officer or employee of the United States or any agency therefor to perform a duty owed to the

plaintiff.” 28 U.S.C. § 1361. This is an “extraordinary remedy” and only available if: “(1) the

individual’s claim is clear and certain; (2) the official’s duty is nondiscretionary, ministerial, and

so plainly described as to be free from doubt[;] and (3) no other adequate remedy is available.”

Kildare v. Saenz, 325 F.3d 1078, 1084 (9th Cir. 2003). Plaintiffs satisfy each element.

       First, Plaintiffs’ claims are clear and certain. Sections 1373 and 1644 plainly violate the

Tenth Amendment and there is no colorable argument that Defendants have the delegated authority

to impose the challenged conditions. Second, as previously described at length, the award and size

of Byrne JAG grants is nondiscretionary. Although the Attorney General is empowered to dictate

the “form” of an application and enforce the Byrne JAG statutes unambiguous reporting,

coordination, and programmatic requirements, see 34 U.S.C. §§ 10153-10154, he may not

withhold funds if an applicant or grantee satisfies those objective criteria. There is, moreover, no

evidence to suggest that Plaintiffs fail to meet any of the criteria. Finally, no other adequate

remedy is available to Plaintiffs. See In re A Community Voice, 878 F.3d 779, 786 (9th Cir. 2017)

(citation omitted). Defendants maintain that there is no deadline by which they must award and

disburse Byrne JAG funds. On that view, they are under no obligation to award or disburse

Plaintiffs’ funds even if Plaintiffs otherwise satisfy the statutory criteria. Defendants may simply

sit on the funds without taking any final action. An injunction barring reliance on the challenged

conditions would not protect against such conduct. And yet, as described in Part I, Plaintiffs’




Page 43 – OPINION AND ORDER
budgetary and programmatic injuries grow with each passing day. Plaintiffs are therefore entitled

to a writ of mandamus compelling distribution of their FY 2017 and FY 2018 funds.

                                                CONCLUSION

         Based on the foregoing, Defendants’ Motion to Dismiss, ECF No. 14, is DENIED and

Plaintiffs’ Motion for Summary Judgment, ECF No. 21, is GRANTED in part. Within 14 days,

the parties shall confer on a proposed form of judgment and a proposed form of order with specific

language for a permanent injunction, writ of mandamus, and, if desired, a declaration. The

proposed form of order and proposed form of judgment shall be submitted within 21 days of this

Opinion and Order. If the parties cannot agree on proposed language for either document, each

shall submit its own version, with Defendants’ proposed language shown in redline. The parties

shall also submit a joint statement of no more than 10 pages explaining any disagreements.15

         IT IS SO ORDERED.

         DATED this 7th day of August, 2019.

                                    /s/ Michael J. McShane
                                    Michael J. McShane
                                    United States District Judge




15
  Defendants also submitted a request for judicial notice. See Defs.’ Req. for Judicial Notice in Supp. Mot. Dismiss,
ECF No. 15. Plaintiffs filed no opposition to that request. Since the exhibits are matters of public record and not
subject to reasonable dispute, Defendants’ request is GRANTED. See Fed. R. Evid. 201(b).

Page 44 – OPINION AND ORDER
